NO.
12-11-00019-CR
      
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
JASON
LYNN MCKNIGHT,                            §                 APPEAL FROM THE 159TH
APPELLANT
 
V.                                                                         §                 JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                        §                 ANGELINA
COUNTY, TEXAS
                                                        
                                         
MEMORANDUM OPINION
PER CURIAM
            Appellant
has filed a motion to dismiss this appeal.  The motion is signed by Appellant
and his counsel.  No decision has been delivered in this appeal.  Accordingly,
Appellant’s motion to dismiss is granted, and the appeal is dismissed. 
See Tex. R. App. P. 42.2(a).
Opinion
delivered March 23, 2011.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)